In an action brought by a husband, wife and two infant children to recover damages for personal injuries and property damage sustained in a collision between two automobiles, alleged to have been caused by defendant’s negligence, the jury returned a verdict against the husband but in favor of the three remaining plaintiffs. Defendant appeals from that portion of the judgment which allows a recovery in favor of said plaintiffs and from an order denying her motion to set aside the verdict and for a new trial. Judgment, in so far as an appeal is taken therefrom, and order reversed on the law and facts and a new trial granted, with costs to abide the event. The verdict in favor of three of the four plaintiffs was against the weight of the credible evidence. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.